Citation Nr: 0500084	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than July 5, 2000, 
for the grant of a 60 percent evaluation for service-
connected traumatic arthritis of the cervical spine with 
spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had a period of active duty for training from 
September 1958 to March 1959, and a period of active duty 
from October 1961 to February 1962, with additional periods 
of inactive duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, which arose from 
the appellant's disagreement with denials of an evaluation in 
excess of 40 percent for the cervical spine disability, the 
RO granted a 60 percent evaluation for the cervical spine 
disability effective July 5, 2000.  The appellant disagreed 
with the effective date assigned, and indicated this was his 
only disagreement with the action of August 2000.  The Board 
interprets this disagreement as expressing a clear intent to 
limit his appeal to the effective-date issue.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (where a claimant has 
filed a notice of disagreement as to a particular rating, 
assignment of a higher but less than maximum rating does not 
abrogate the pending appeal unless the appellant expresses a 
clear intent to do so).  


FINDING OF FACT

Traumatic arthritis of the cervical spine with spondylosis  
is manifested by severe impairment with recurring attacks and 
intermittent relief.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 5, 2000, 
for the grant of a 60 percent evaluation for service-
connected traumatic arthritis of the cervical spine with 
spondylosis, are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 2 91 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claim involved in this case (for an increased 
evaluation in excess of 40 percent) was received in 1993, and 
there is no issue as to provisions of forms or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  The United 
States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi (Pelegrini II), No. 01-944, 
U.S. Vet. App. (June 24, 2004) (granting motion for 
reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the AOJ decision assigning a 
60 percent evaluation with an effective date of July 5, 2000, 
was made in August 2000, before November 9, 2000, the date 
the VCAA was enacted.  VA believes Pelegrini II is incorrect 
as it applies to cases where the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini II, the Board finds any defect with 
respect to the VCAA notice requirement in this case to be 
harmless error for the reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the RO assigned the 60 percent evaluation in the August 
2000 rating decision, the RO sent him an August 2000 letter 
informing him of that decision.  Following his disagreement 
with the effective date assigned, the RO wrote him in an 
August 2002 letter of the information evidence necessary to 
establish an earlier effective date, the information and 
evidence needed from him, and what VA had done to assist him.  
The RO then sent him a February 2003 statement of the case 
that listed the evidence considered, the applicable law and 
rating criteria, and the reasons for the decision.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical records, VA 
and private treatment records, and documents received on 
multiple occasions from the appellant and his representative.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

The appellant filed an initial claim for an evaluation in 
excess of 40 percent for his service-connected cervical spine 
disability in February 1993.  The RO denied an evaluation in 
excess of 40 percent in a February 1994 rating decision, from 
which the appellant perfected an appeal.  In December 1998, 
the Board remanded this claim for additional evidentiary 
development, including the scheduling of a VA examination to 
determine the severity of the cervical spine disability.  
That examination was conducted on July 5, 2000.  In an August 
2000 rating decision, the RO granted a 60 percent evaluation 
effective the date of the examination.  The appellant herein 
seeks an effective date earlier than July 5, 2000, for the 
60 percent evaluation.  He argues that he initially filed his 
claim in 1993, and that the severity of the cervical spine 
disability at that time warranted a 60 percent evaluation.  

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities, found in 38 
C.F.R. Part 4 (2004), for a particular disability or 
disabilities.  The RO based the 60 percent evaluation 
assigned on the criteria of Diagnostic Codes 5010 and 5293 
for arthritic and intervertebral disc syndrome, respectively.  
The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date for an increase shall be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2004).  Under this rule, 
an effective date for an increased rating may be assigned 
later than the date of receipt of the claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed - but never earlier than the date of 
receipt of the claim.  

An exception to this general rule for awards of increased 
compensation.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).  The implementing 
regulation provides that the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2004).  

The question presented in this case is whether the medical 
evidence of record supports the assignment of a 60 percent 
evaluation after the date of claim in February 1993 and 
before July 5, 2000, the date of VA examination on which the 
RO supported its assignment of an effective date.  The 
difficulty in this case is that the medical treatment 
evidence beginning in 1993 is of limited use in evaluating 
the severity of the cervical spine disability.  VA hospital 
and clinical records in February, May, June to August, 
September, and October to November 1993, reveal treatment for 
alcohol dependence or hernia repair, and are silent as to any 
treatment or complaints regarding the cervical spine.  VA 
clinical records from February 1993 to July 1994, and again 
in October and November 1995, showed mild radiating pain 
improved with standing, full range of motion, mild 
degenerative changes per x-ray studies, and the need for use 
of prescription pain killers.  Subsequent VA clinical and 
hospital records through June 2000 were essentially silent as 
to any complaints, findings, or treatment of the cervical 
spine disability.  

The bulk of the evidence concerning the severity of the 
cervical spine disability as of the August 2000 rating 
decision consisted of VA examinations in April 1997 and July 
2000.  VA examination in April 1997 revealed diagnoses of 
status post cervical spine injury with resultant degenerative 
changes, and degenerative disc disease of the cervical spine.  
X-rays revealed spondylosis and degenerative joint disease 
with neural foranimal encroachment at multiple levels and 
degenerative disc disease at C5-6, C6-7. and C7-T1.  The 
appellant complained of pain and stiffness, with pain 
radiating to the arms and muscle spasm into the arms.  
Examination revealed some atrophy, flexion to 60 degrees, 
extension to 10 degrees, right rotation of 45 degrees, left 
rotation to 60 degrees, right lateral flexion to 20 degrees, 
and left lateral flexion to 25 degrees.  There was evidence 
of pain on motion, worse on the right.  There was no fixed 
deformity.  

VA examination on July 5, 2000, diagnosed chronic cervical 
pain with positive clinical and radiological findings of 
advanced degenerative joint disease, degenerative disc 
disease, and spondylosis at multiple levels.  X-rays showed 
no acute bony injuries, loss or lordotic curvature compatible 
with muscle spasm, degenerative disease, and/or underlying 
discopathy, advanced degenerative changes in the cervical 
region, and neural foraminal encroachment most severe at C5-6 
and C6-7.  The appellant complained of constant pain with 
radiation down the left lower extremity.  He used pain 
medication as needed with minimal or adequate relief.  He 
stated that two to three times per month he had severe pain 
lasting three to four hours, precipitated by cold or damp 
weather or turning his head too quickly, which limits motion.  
He wears a soft cervical collar when experiencing severe 
pain.  It was noted the appellant worked part time (no more 
than 20 hours per week) as a security guard and denied 
specific difficulties on the job due to the cervical pain, 
but indicated part-time work was all he could tolerate.  
Range of motion measurements showed flexion at 20 degrees, 
extension at five degrees, left and right rotation at five 
degrees, and left and right lateral flexion at five degrees.  
The examiner noted the appellant had pain before range of 
motion, worse with the slightest motion, which limits motion.  
There were paracervical spasm with tenderness and painful 
trigger points along the lateral aspect of the cervical spine 
and across the top of the shoulders.  There were no fixed 
deformities or postural abnormalities, average muscle tone 
for the appellant's age, and no sensory loss in the upper 
extremities.  

The July 5, 2000, examination supports the 60 percent 
evaluation assigned.  The April 1997 examination, though, 
fails to provide evidence corresponding to an evaluation 
higher than 40 percent as assigned by the RO.  In this case, 
the evaluation of cervical disabilities is based on criteria 
set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (for 
arthritis) and from 5285 to 5295 (for various aspect of 
cervical impairment) (1993 to 2000).  (In 2002 and 2003, VA 
revised the regulations and rating schedule for the 
evaluation of back disorders.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)); 68 Fed. Reg. 51,454 (August 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004)).  
The effective dates of the revised regulations are September 
23, 2002, and September 26, 2003.  These changes are 
inapplicable to this case, which is solely concerned with an 
effective date for a rating prior to the effective date of 
the new regulations.)  

The criteria of Diagnostic Code 5010 for traumatic arthritis 
is rated based on the criteria of Diagnostic Code 5003 for 
degenerative arthritis established by x-ray findings, which 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  For the cervical spine, that diagnostic code is 
5290, which provides for not more than a 30 percent 
evaluation.  The remaining criteria of Diagnostic Code 5003 
does not provide for an evaluation in excess of the currently 
assigned 40 percent.  38 C.F.R. § 4.71a (2004).  

The criteria of Diagnostic Code 5285 provides for a 60 
percent evaluation for residuals of vertebral fracture 
without cord involvement.  Id.  There is no evidence, though, 
that the cervical spine symptoms are the result of vertebral 
fracture.  The criteria of Diagnostic Codes 5286 provides for 
a maximum 60 percent evaluation for complete bony fixation of 
the spine in the favorable position, and the criteria of 
Diagnostic Code 5287 provide for a maximum 40 percent 
evaluation for ankylosis of the cervical spine.  Id.  The 
evidence, though, does not indicate there is complete bony 
fixation, or any ankylosis, affecting the cervical spine.  

The criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome pertinent to this claim provides for the following 
ratings:  

60 percent:  Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little 
intermittent relief.  

40 percent:  Severe; recurring attacks, with 
intermittent relief.  

20 percent:  Moderate; recurring attacks.  

10 percent:  Mild.  

Noncompensable:  Postoperative, cured.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  These 
criteria involve loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
spine.  VAOPGCPREC 36-97 (citing Johnson, 9 Vet. App. at 10-
11).  As such, the Board must also consider whether the 
disability produces any functional loss due to pain on use.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See 
38 C.F.R. §§ 4.40, 4.45.  Where the symptomatology 
demonstrates such considerations, a higher schedular 
evaluation may be warranted.  

The results of the VA examination in April 1997 revealed no 
fixed deformity and range of motion measurements that were 
significantly less restrictive than those noted in the July 
2000 examination.  The April 1997 examination did show 
degenerative changes affecting the cervical spine, neural 
foranimal encroachment at multiple levels, and stiffness and 
pain radiating to the arms.  There were also indications of 
muscle spasm into the arms.  While these manifestations 
correspond with a portion of the criteria for the 60 percent 
evaluation, the overall disability picture at the times was 
of severe impairment with recurring attacks and intermittent 
relief.  The July 2000 examination, for the first time, 
showed pronounced impairment manifested by sciatica, muscle 
spasm resulting in significant flare-ups of pain and limited 
motion, and functional loss due to pain on use that warranted 
a higher evaluation.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than July 5, 2000, 
for the grant of a 60 percent evaluation for the cervical 
spine disability.  




ORDER

An effective date earlier than July 5, 2000, for the grant of 
a 60 percent evaluation for service-connected traumatic 
arthritis of the cervical spine with spondylosis, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


